*926MEMORANDUM **
Kerong Wang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific, cogent reasons for the finding based on an inconsistency between petitioner’s testimony and application going to the heart of the claim, including regarding whether she was arrested and jailed for six months in China. See id. at 1043. Moreover, even assuming petitioner was credible, termination from employment does not establish persecution, see Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003), and there is no evidence that any mistreatment she may have received at her job was on account of a political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because petitioner failed to show that she was eligible for asylum, it follows that she also failed to satisfy the more stringent standard for withholding of deportation. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Petitioner’s argument that the BIA’s streamlining procedure violates her due process rights is foreclosed by our decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 854-55 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.